DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims included in the prosecution are 1-4, 6-42 and 45-52.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claims 1-4, 6-42 and 45-521-4, 6-42 and 45-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Instant claims are drawn to a fusosome composition comprising a plurality of fusosomes derived from a source cells wherein the fusosomes of plurality 

2.	Claims 1-4, 6-42 and 45-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear as to what the term, ‘cytosol’ is intended to convey. There is no specific definition of the term in the specification. 
Also unclear is what ‘reference cell’ in instant claims; similar is the case with ‘source cells
Claim 49 is drawn to a method of manufacturing fusosome composition of claim 1; however, claim 49 does not recite the manufacturing steps.
The term ‘similar’ renders claim 50 indefinite since it is a relative term.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-4, 6-15, 17-22, 25-31, 36, 38, 39, 45-48 and 50-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/058052 of record.
WO teaches microvesicles derived from mammalian cells which comprise a viral fusogen in the bilayer membrane. The microvesicles contain therapeutic agents to target cells and tissues. The vesicles do not contain a nucleus. The microvesicles contain viral capsid protein (Abstract, pages 3- 6, 10, Examples and claims). The reference meets the requirements of instant claims.

4.	Claims 1-4, 6-15, 17-22, 25-31, 36, 38-39, 45-48 and 50-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/110957 of record.
	WO 2015 discloses bilayer vesicles for delivery of active agents and a fusogen to target cells. The bilayer vesicles are hybridosomes originating from modules such as exosomes and fusogenic protein (Abstract, pages 8-12, 15, 26, 28, 43-44, Examples and claims). 
5.	Claims 1-4, 6-10, 14-15, 18-23, 25-27, 29-31, 36, 38, 39, 45-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alvarez-Erviti et al (Nature Biotechnology, March 20, 2011) of record.
	Alvarez-Erviti et al disclose exosomes (nanovesicles containing RNA and proteins for the delivery of (s)RNA. The exosomes contain a targeting agent (Abstract and entire publication). US 2013/0273549 which teaches that exosomes contain cytosol is cited as interest in this contest (see 0046). The reference meets the requirements of instant claims.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-42 and 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/058052 or WO 2015/110957 of record.
	WO 2011 as discussed above teaches microvesicles derived from mammalian cells which comprise a viral fusogen in the bilayer membrane. The microvesicles contain therapeutic agents to target cells and tissues. The vesicles do not contain a nucleus. The microvesicles contain viral capsid protein (Abstract, pages 3- 6, 10, Examples and claims).
	WO teaches microvesicles containing overexpressed VSV-G as a vial membrane fusion protein will target almost any cells (page 10, lines 26-29), WO also teaches other fusogenic proteins can be used (page 3). Therefore, it would have been obvious to one of ordinary skill in the art to choose the proper fusion protein which depends on the target cell, based on the teachings of WO with the expectation of obtaining at least similar results. 
	WO 2015 as discussed above discloses bilayer vesicles for delivery of active agents and a fusogen to target cells. The bilayer vesicles are hybridosomes originating from modules such as exosomes and fusogenic protein (Abstract, pages 8-12, 15, 26, 28, 43-44, Examples and claims). 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612